
	

113 S1478 IS: Protect Advanced Communications for Emergency Services Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1478
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that certain uses of a patent or copyright in
		  compliance with an order of the Federal Communications Commission for emergency
		  communications services shall be construed as use or manufacture for the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Advanced Communications
			 for Emergency Services Act of 2013 or the
			 PACES
			 Act.
		2.FindingsCongress finds that—
			(1)there are an
			 estimated 302,000,000 active wireless mobile device users in the United States
			 with an estimated 51,000,000 people in the United States living in households
			 that rely solely on wireless communication devices (almost 25 percent of
			 households in the United States), of which 21,000,000 are children;
			(2)people in the
			 United States make more than 300,000 wireless E–9–1–1 (enhanced 9–1–1) calls
			 daily;
			(3)a majority of
			 9–1–1 calls now originate from mobile devices, making an advanced wireless
			 9–1–1 service system a critical national asset for law enforcement, homeland
			 security, and emergency responders who rely on this wireless location-based
			 information to effectively dispatch assistance;
			(4)the Federal
			 Communications Commission mandates all wireless phone carriers and IP-enabled
			 voice service providers to provide services enabling users to dial 9–1–1 with a
			 stated purpose of allowing government first responders, homeland security,
			 police, fire and other government public safety officials the ability to
			 accurately locate 9–1–1 callers using wireless devices;
			(5)the growing
			 reliance of the people of the United States and public safety, homeland
			 security, and law enforcement officials on emerging wireless technologies is
			 leading to the need for national text to 9–1–1, as well as picture and video
			 9–1–1 capabilities from mobile devices;
			(6)emerging
			 technologies can be a critical component of the end-to-end communications
			 infrastructure connecting the public with emergency medical service providers
			 and emergency dispatch providers, public safety, fire service, and law
			 enforcement officials, and hospital emergency and trauma care facilities, to
			 reduce emergency response times and provide appropriate care;
			(7)improved public
			 safety remains an important public health objective of Federal, State, and
			 local governments and substantially facilitates interstate and foreign
			 commerce;
			(8)wireless carriers
			 and their vendors, in complying with the Federal mandate to provide E–9–1–1
			 location-based technology, have become targets of or been impacted by patent
			 infringement lawsuits;
			(9)patent
			 infringement lawsuits brought by what the Federal Trade Commission has termed
			 Patent Assertion Entities are—
				(A)compromising the
			 ability of wireless carriers to provide current wireless 9–1–1 services;
			 and
				(B)deterring the
			 implementation of innovative new technologies that could meet next generation
			 9–1–1 public safety needs such as text, picture, and video 9–1–1
			 capabilities;
				(10)section 1498 of
			 title 28, United States Code, was designed to protect those required by the
			 Government to provide a service by or for the United States
			 while also providing legitimate patent holders with an appropriate means to
			 recover reasonable and entire compensation for their patents;
			(11)this Act
			 clarifies that patented technologies required to provide 9–1–1, enhanced 9–1–1,
			 and other emergency communication services, as defined in section 7 of the
			 Wireless Communications and Public Safety Act of 1999 (47
			 U.S.C. 615b), are provided by and for the United States and with the
			 authorization or consent of the United States for the purposes of section 1498
			 of title 28, United States Code; and
			(12)this Act does
			 not modify or invalidate any patent, preserves all patent claims, and does not
			 prevent patent litigation.
			3.Jurisdiction for
			 claims regarding other emergency servicesSection 1498 of title 28, United States
			 Code, is amended by adding at the end the following:
			
				(f)Jurisdiction
				for claims regarding 9–1–1, enhanced 9–1–1, or other emergency communication
				serviceBeginning after the date of enactment of this subsection,
				any action under section 271 of title 35 against a wireless carrier subject to
				section 20.18 of title 47, Code of Federal Regulations, or any successor
				thereto, or an IP-enable voice service provider subject to section 6(a) of the
				Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(a)),
				regarding the provision of 9–1–1, enhanced 9–1–1, or other emergency
				communications service (as defined in section 7 of the Wireless
				Communications and Public Safety Act of 1999 (47 U.S.C. 615b)),
				shall be filed in accordance with this
				section.
				.
		
